EXHIBIT 10.3

 

TRANSITIONAL SERVICES AGREEMENT

 

THIS TRANSITIONAL SERVICES AGREEMENT is entered into as of October 1, 2004 (the
“Execution Date”), by and between TXU Business Services Company (“TXU Business
Services”) and Atmos Energy Corporation (“Atmos Energy”). TXU Business Services
and Atmos Energy are referred to collectively as the “Parties” and individually
as a “Party”.

 

WHEREAS, TXU Gas Company LP (“TXU Gas”) has utilized certain services provided
by TXU Business Services (the “Services”);

 

WHEREAS, the Parties desire that TXU Business Services continue to provide such
Services to Atmos Energy for a transition period after the Execution Date.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

 

ARTICLE I

SERVICES

 

1.1. The Services. TXU Business Services shall provide or cause to be provided
to Atmos Energy the Services set forth in Schedule 1 and the “Treasury Services”
set forth in Article II, both of which will be referred to herein as the
“Services” unless reference is made only to the “Treasury Services”. The Party
providing or causing to be provided the Services hereunder shall be referred to
herein as the “Service Provider” and the Party receiving such Services shall be
referred to herein as the “Service Recipient.”

 

1.2. Service Parameters.

 

The Service Provider shall provide and the Service Recipient shall accept the
Services, to the extent, but only to the extent, that such Services were
provided (by the Service Provider or by employees transferred to the Service
Provider) immediately prior to the Execution Date, unless otherwise mutually
agreed by the Parties. The Service Provider shall only be obligated to provide
the Services under the personnel availability conditions that such Services were
provided by the Service Provider immediately prior to the Execution Date.
Furthermore, the Services will be available only for purposes of supporting the
conduct of business substantially in the manner it was conducted immediately
prior to the Execution Date, unless otherwise mutually agreed by the Parties.

 

1.3. Impracticability. The Service Provider shall not be required to provide any
Service to the extent the performance of such Service (a) becomes impracticable,
in any material respect, as a result of a cause or causes outside the reasonable
control of the Service Provider, (b) would require the Service Provider to
violate any applicable laws, rules, or regulations, or (c) would result in the
breach of any agreement or other applicable contract existing on the Execution
Date.

 

1.4. Information to be Furnished to Service Provider. The Service Recipient
agrees to provide the Service Provider in a timely manner with information
necessary for, or reasonably requested by, the Service Provider to provide the
Services required to be provided by the Service Provider hereunder.

 

Transitional Services Agreement - Page 1



--------------------------------------------------------------------------------

1.5. Additional Resources. In providing the Services, the Service Provider shall
not be obligated to (a) hire any additional employees, (b) maintain the
employment of any specific employee, or (c) purchase, lease or license any
additional equipment or materials.

 

1.6. Atmos Energy Resources. To the extent that TXU Business Services or its
contractors, require the use of assets, systems or software of Atmos Energy in
order to perform the Services, Atmos Energy grants TXU Business Services and its
contractors, including but not limited to Capgemini Energy LP, for the term of
this Transition Services Agreement, the limited permission to use such assets,
systems and software for the sole purpose of performing the Services.

 

ARTICLE II

TREASURY SERVICES

 

2.1. The Treasury Services. TXU Business Services will, under the terms and
conditions set forth below and in the Agreement, perform the “Treasury
Services,” which refer collectively to the “Accounts Payable Services”, the “Gas
Purchases Services” and the “Credit Card Payable Services”, as each service is
defined in Schedule 2 attached hereto. The provision of the Treasury Services is
subject to the following terms and conditions of this Article II, which are in
addition to the terms and conditions set forth in the remainder of this
Agreement.

 

(A) TXU Business Services will provide a daily report to Atmos Energy no later
than 9 a.m. Central Time, containing as much detail as is reasonably practicable
with respect to the cumulative amount of all checks to be mailed and electronic
payments to be made on behalf of Atmos Energy to cover Treasury Services.

 

(B) Provided that TXU Business Services has complied with the provisions of
Section 2.1(A) above, it will not be obligated to provide the Treasury Services
on any business day, unless Atmos Energy has first provided to TXU Business
Services by 12:00 p.m. (noon central time) on such business day, by wire
transfer of immediately available funds to the bank account designated below, a
deposit equivalent to the daily total amount of checks written and electronic
payments to be made on behalf of Atmos Energy on such business day.

 

(C) When this Agreement is terminated or expires any differential between funded
checks and cleared checks will remain in place at TXU Business Services accounts
until such written checks have been cleared by TXU Business Services.

 

(D) If reasonably practicable, no Atmos Energy employee will be allowed to
obtain cash advances on any Atmos Energy credit and procurement card bills
issued to such employee. During the Primary Term of the Agreement, Atmos Energy
shall have the ability to add or remove any employee from participation in the
credit or procurement card program; as identified on Schedule 2, which change
will be immediately communicated in writing to TXU Business Services.

 

Transitional Services Agreement - Page 2



--------------------------------------------------------------------------------

(E) TXU Business Services, TXU Gas or their affiliates shall not be responsible
for or liable for or bound by the acts, including unauthorized use of the credit
or procurement cards, or omissions of the Atmos Energy employees who use a
credit or procurement card listed on Exhibit A to Schedule 2. Atmos Energy will
indemnify and hold TXU Business Services, TXU Gas and their affiliates harmless
for such acts or omissions. Additionally, and notwithstanding anything to the
contrary contained herein, Atmos Energy will be liable for, and responsible for
the immediate payment of, all charges incurred on such credit and procurement
cards listed on Exhibit A to Schedule 2.

 

2.2. Provisions Applicable to all Treasury Services.

 

(A) It will be an event of default with respect to the Treasury Services (each,
a “Treasury Services Default”), if:

 

(1) On at least three (3) different business days or two (2) consecutive
business days, Atmos Energy fails to make the daily cash funding by 12:00 p.m.
(noon Central Time) to cover any written checks and electronic payments by TXU
Business Services as described in Section 2.1(B) of this Article II, provided
that TXU Business Services has complied with the provisions of Section 2.1(A) of
this Agreement. However, the failure to make the funding deadline is excused if
the cause for such failure is beyond the control of Atmos Energy, including
without limitation, a technical difficulty in the Federal Reserve wire transfer
system;

 

(2) Atmos Energy files a petition in bankruptcy, makes an assignment or any
general arrangement for the benefit of creditors, or becomes insolvent (however
evidenced); or

 

(3) a material breach of this Agreement has been committed by one of the
Parties.

 

(B) In the event of a Treasury Services Default, the provision of Treasury
Services will terminate immediately, unless mutually agreed otherwise by the
Parties.

 

(C) All wire transfers required to be made under the terms of this Article II
will be made to the account of TXU Business Services, as follows:

 

     Bank:   XXXXX           ABA:   XXXXX           Account:   XXXXX          
Account Name:   XXXXX     

 

(D) In addition to the terms and provisions set forth in this Article II, the
provision of the Treasury Services is expressly made subject to the
indemnification provisions set forth in Section 6.3 of this Agreement.

 

(E) The provision of any of the three Treasury Services may be terminated by
mutual consent of the parties at any time prior to the end of the term of this
Agreement.

 

Transitional Services Agreement - Page 3



--------------------------------------------------------------------------------

ARTICLE III

EXTENDED TERM SERVICES

 

3.1. Services During the Extended Term. Atmos Energy shall have the right to
extend the term of this Agreement, for only those Services set forth on Schedule
3, for an additional six (6) months, under the terms and conditions set forth in
this Article III. In the event Atmos Energy elects to exercise the right to
extend the term of this Agreement, it shall provide at least one hundred and
twenty (120) days’ prior written notice to TXU Business Services. Additionally,
Atmos Energy shall select which of the Services set on forth on Schedule 3 that
it elects to receive during such Extended Term.

 

3.2. Receipt of Services. It is expressly understood that during such Extended
Term, that Atmos Energy will be obligated to receive all of the Services being
provided under such Category of Services included in the description set forth
on Schedule 3. For example, in the event Atmos Energy elects to receive the
Information Technology Services described in the first Category on Schedule 3,
it may not select which of the Information Technology Services that it receives,
but rather, will be obligated to receive all of such Services included in such
Category. Notwithstanding the foregoing, in the event Atmos Energy enters into
an Agreement with Capgemini Energy LP (“Capgemini”) before the expiration of the
Primary Term (as set forth in Section 4.1) for a particular portion of the
Services under a Category described on Schedule 3, and in the event Capgemini
releases TXU Business Services from the costs associated with providing such
Services to TXU Business Services, then TXU Business Services will not charge
Atmos Energy for that portion of the Services that are separately being provided
directly from Capgemini.

 

3.3. Charges for Services. During the Extended Term, Atmos Energy will be
charged, and will pay, for the Services set forth on Schedule 3 at the costs
paid by TXU Gas for such Services during the year of 2003, as set forth on
Schedule 3. The payment terms set forth in Section 5.2 shall be applicable to
the Services provided in Schedule 3. In the event such Services were not
provided and paid by TXU Gas during 2003, then Atmos Energy will pay the actual
costs incurred in providing such Services.

 

3.4. If Atmos Energy requests any project or services other than those Services
specifically set forth on Schedule 3, then the Parties may, in their sole
discretion mutually agree to provide and pay for such projects or services.

 

ARTICLE IV

TERM AND TERMINATION

 

4.1. Term. The Services shall commence on the date this Agreement is executed
and continue for an initial term of one year (the “Primary Term”), and month to
month thereafter until canceled by either Party with at least thirty (30) days’
prior written notice. Atmos Energy shall have the right to extend the term of
this Agreement for an additional six (6) months (the “Extended Term” as further
described and set forth in Section 3.1.)

 

4.2. Termination. Before the expiration of the initial term, the performance of
any particular Service on Schedule 1 may be terminated by either Party at any
time by providing at least ninety (90) days’ prior written notice to the other
Party. Furthermore, this Agreement or the performance of any Service may be
terminated by the mutual written consent of the Parties at any time.

 

Transitional Services Agreement - Page 4



--------------------------------------------------------------------------------

ARTICLE V

COMPENSATION

 

5.1. Charges For Services. The charge for each Service will be calculated upon
TXU Business Services’ actual costs to provide such Service, unless otherwise
set forth in this Agreement or mutually agreed by the Parties.

 

5.2. Payment Terms. The Service Provider shall bill the Service Recipient
monthly for all charges pursuant to this Agreement. Such bills shall be
accompanied by reasonable documentation supporting such charges. Such invoices
shall be paid within ten (10) days after receipt. Late payments shall bear
interest at the lesser of: (i) the Prime Rate as reported under “Money Rates” in
the Wall Street Journal plus 4%, or (ii) the maximum rate allowed by law. The
Service Provider may suspend its performance of this Agreement at any time, and
for such time, as undisputed charges due to the Service Provider remain
outstanding more than thirty (30) days after the receipt of any such invoice.
The term of this Agreement shall not be extended by the amount of time of any
suspension under this Section 5.2.

 

ARTICLE VI

GENERAL OBLIGATIONS; STANDARD OF CARE

 

6.1. Performance Standards. The Service Provider shall, to the extent
applicable, use its reasonable commercial efforts to provide the Services in
accordance with its policies, procedures, and practices in effect immediately
prior to the Execution Date and, in providing the Services, shall exercise the
same degree of care and skill as it exercises in performing similar services for
itself.

 

6.2. DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SET FORTH HEREIN, THE SERVICE
PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES OR OTHER
DELIVERABLES PROVIDED BY IT HEREUNDER.

 

6.3. Indemnification by the Service Recipient. With respect to the Services
provided under this Agreement, the Service Recipient shall indemnify, defend,
and hold harmless the Service Provider, as applicable, its officers, employees,
agents, and consultants from and against any and all liabilities that arise out
of, or result from, the provision of Services by the Service Provider in
accordance with this Agreement, other than liabilities arising solely from the
gross negligence or willful misconduct of the Service Provider or its agents or
employees. Additionally, each Party will maintain policies of insurance with
coverages, limits and deductibles that are reasonable and customary within the
industry.

 

6.4. Good Faith Cooperation. The Parties will use good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of the Services.

 

Transitional Services Agreement - Page 5



--------------------------------------------------------------------------------

6.5. Confidentiality. It is understood that from time to time in the performance
of this Agreement, that the Parties may receive, or have access to, confidential
or proprietary information of the other Party. As such, each Party agrees to
keep any such information confidential and not to disclose such confidential
information to third parties. Notwithstanding the forgoing, each Party will have
the right to make such disclosures, if any, to governmental agencies, courts of
law and to its affiliates, attorneys, auditors and accountants, as may be
reasonably necessary. In the event a Party is required to provide such
confidential information in a proceeding before a governmental agency or court
of law, then such Party will immediately notify the other Party, who may seek a
protective order or confidentiality agreement, whichever is applicable, and the
Party in possession of such confidential information will fully cooperate with
the other Party in such efforts. In the event a Party discloses such
confidential information to its affiliates, attorneys, auditors or accountants,
then such Party will nevertheless continue to have the obligation to protect
such confidential information of the other Party, and will remain liable for any
failure to do so.

 

ARTICLE VII

RELATIONSHIP BETWEEN THE PARTIES

 

The relationship between the Parties established under this Agreement with
respect to Services provided is that of independent contractors, and neither
Party shall be deemed an employee, agent, partner, or joint venturer of or with
the other. The Service Provider will, subject to reimbursement pursuant to
Article V, be solely responsible for the payment of any employment-related
taxes, insurance premiums, or employment benefits in respect of the performance
of the Services by the Service Provider personnel under this Agreement.

 

ARTICLE VIII

SUBCONTRACTORS

 

The Service Provider may engage one or more subcontractors to perform all or any
portion of its duties under this Agreement, provided that the Service Provider
remains responsible for the performance of each such subcontractor in accordance
with this Agreement, and the charges for the Services delegated to a
subcontractor shall be the lesser of (a) the amount charged by the subcontractor
or (b) the amount that would have been payable to the Service Provider under
Article V above if the Service Provider had provided such Services.

 

ARTICLE IX

FORCE MAJEURE

 

The Service Provider will be excused for any failure or delay in performing any
of its obligations under this Agreement if such failure or delay is caused by
Force Majeure. For the purposes of this Agreement, “Force Majeure” means any
circumstance or event beyond the reasonable control of the Party relying upon
such event or circumstance, including, without limitation: any act of God; any
accident, explosion, fire, ice, earthquake, lightning, tornado, hurricane, or
other severe weather condition or calamity; any civil disturbance, labor
dispute, or labor or material shortage or interruption; any sabotage or acts of
terrorism; any acts of a public enemy, uprising, insurrection, civil unrest,
war, or rebellion; or any action or restraint by court order or public or
governmental authority or lawfully established civilian authorities.

 

Transitional Services Agreement - Page 6



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

10.1. Entire Agreement. This Agreement and the Schedule attached hereto
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.

 

10.2. Governing Law. This Agreement shall be governed and construed and enforced
in accordance with the laws of the State of Texas as to all matters, without
regard to principles of conflicts of laws that would require the application of
the law of another state.

 

10.3. Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10.4. Notices. Any notice, demand, offer, request, or other communication
required or permitted to be given by either Party pursuant to the terms of this
Agreement shall sent to the other Party’s address set forth below, and will be
deemed to be received: (i) when placed in the United States Mail, postage
pre-paid, if mailed; or (ii) when actually received, if delivered by any other
means:

 

TXU Business Services Company

 

Atmos Energy Corporation

1601 Bryan Street

 

1800 Three Lincoln Centre

42nd Floor

 

5430 LBJ Freeway

Dallas, Texas 75201

 

Dallas, Texas 75240

 

10.5. Assignability; Third-Party Beneficiaries. Neither Party may, directly or
indirectly, in whole or in part, whether by operation of law or otherwise,
assign or transfer this Agreement, without the other Party’s prior written
consent, which consent will not be unreasonably withheld; provided, however,
either Party may transfer its interests, rights and obligations under this
Agreement without consent to (i) any parent, (ii) any affiliate, (iii) any
individual, bank, trustee, company or corporation as security for any note,
notes, bonds or other obligations or securities of such assignor; or (iv) any
party that acquires all or substantially all of the transferring Party’s assets.
Each Party shall cause the transferee of any assets necessary for the provision
of any Services hereunder or of any documents or records to which either party
may be entitled to access hereunder to be bound by the terms of this Agreement
with respect thereto. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives and permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

10.6. Severability. If any term or other provision of this Agreement is
determined by a nonappealable decision by a court, administrative agency or
arbitrator to be invalid, illegal, or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby are not affected in any
manner materially adverse to either Party. Upon such determination that any term
or other provision is invalid,

 

Transitional Services Agreement - Page 7



--------------------------------------------------------------------------------

illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

10.7. Failure Or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either Party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, or agreement herein, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

10.8. Amendment. No change or amendment will be made to this Agreement except by
a written instrument signed on behalf of each of the Parties hereto.

 

10.9. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same Agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties.

 

Transitional Services Agreement - Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Transitional Services Agreement
effective as of the Execution Date.

 

TXU Business Services Company By:  

/s/  ANTHONY HORTON

--------------------------------------------------------------------------------

Title:  

Senior Vice President, Treasurer

--------------------------------------------------------------------------------

and Assistant Secretary

--------------------------------------------------------------------------------

Atmos Energy Corporation By:  

/s/  J. PATRICK REDDY

--------------------------------------------------------------------------------

Title:  

Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

 

Transitional Services Agreement



--------------------------------------------------------------------------------

Schedule 1: Services

 

  • Accounting/Controller

 

This function provides basic accounting and financial services, including
accounts payable, fixed asset accounting, financial information, financial
reporting, and financial advisory services.

 

  • Administrative Services

 

This function provides services, such as copier and print services; mailroom and
courier services, document storage, filing, and retrieval, particularly of
property documents needed to support the acquisition, maintenance, and disposal
of property; acquisition and management of land, minerals, and rights-of-way;
maintenance, administration, and registration services for light and heavy
vehicles used to install and maintain assets; and operation of service vehicles.

 

  • Corporate Services

 

This function provides state, local, and federal tax services; retirement,
thrift plan, and other employee benefit administration; risk management
services; claims and legal administration services; and other similar services.

 

  • Environmental Services

 

This function obtains and maintains all necessary environmental permits and
maintains compliance with environmental permits, approvals, laws, and
regulations.

 

  • Human Resources

 

This function provides all services relating to staffing, placement and payroll,
including employee hiring, compensation, development, and training.

 

  • Information Technology

 

This function provides dependable communication within the system network
through voice, data, and radio devices; timely access to financial and operating
data through mainframe, server, and intranet infrastructure; training and
deskside support for personal computer equipment and applications; business
information solution consulting; and software application development and
maintenance.

 

  • Procurement Services

 

This function provides procurement management, purchasing, contracting, minority
business development, and related services.

 

  • Regulatory Affairs

 

This function provides services related to the management of rates and
regulatory affairs, including rate and tariff proceedings, rulemakings,
reporting, compliance with affiliate standards, and customer complaint
resolution.

 

Transitional Services Agreement

Schedule 1: Services - Page 1



--------------------------------------------------------------------------------

Schedule 2: Services

 

  • Accounts Payable Services

 

These services will consist of paying all accounts payable of Atmos Energy
accruing following the date of the execution of the Agreement (the “Execution
Date”) and attributable to the business of TXU Gas Company LP (“TXU Gas”) as it
existed immediately prior to the Execution Date, other than any amounts owed for
the purchase of natural gas (the “Accounts Payable Services”).

 

  • Gas Purchases Services

 

These services will consist of paying for all purchases of natural gas used to
satisfy the obligations of Atmos Energy to serve the customers of TXU Gas as
such customers existed immediately prior to the Execution Date (the “Gas
Purchases Services”).

 

  • Credit Card Services

 

These services will consist of paying credit and procurement card bills for
purchases incurred on and after the Execution Date by the Atmos Energy employees
using the credit and procurement cards listed on Exhibit A to this Schedule 2
(the “Credit Card Payable Services”).

 

Transitional Services Agreement

Schedule 1: Services - Page 2



--------------------------------------------------------------------------------

SCHEDULE 3

 

CATEGORIES

 

1. Information Technology

 

Consisting of:

 

  • Application development and maintenance

 

  • Infrastructure

 

  • Distributed computing

 

  • Mainframe

 

  • Servers

 

  • Database management

 

  • Desktop support, including help center

 

  • Network

 

  • Strategy and planning

 

2. Supply Chain, and Accounts Payable

 

Consisting of:

 

  • Buying

 

  • Contracting

 

  • Investment recovery

 

  • Inventory support

 

  • Accounts payable

 

  • EZ Pay

 

  • Procurement/travel card administration

 

  • Accounting and statutory reporting (Excludes workforce and supplier
diversity, and strategic sourcing.)

 

3. Revenue Management

 

Consisting of:

 

  • Billing operations

 

  • Revenue processing

 

  • Collections

 

  • Market operations

 

  • Market services

 

  • TXU Online (Excludes business policy and practices, and bad debt.)

 

4. Human Resources

 

Consisting of:

 

  • Compensation and benefits

 

  • Non-qualified plan administration

 

  • Payroll

 

  • Performance management

 

  • Development

 

  • Employee records

 

Transitional Services Agreement \

Schedule 3 Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

 

  • HRIS

 

  • Self-service functions

 

  • HR support

 

  • Staffing support

 

  • Employee relations (Excludes HR strategy and labor relations.)

 

5. Customer Care:

 

Consisting of:

 

  • Customer service(s)

 

  • Call centers (Excludes policy and relationship management with RRC, TDSP,
PUC, and ERCOT.)

 

6. Finance and Accounting:

 

Consisting of:

 

  • Transactional processes with corporate accounting

 

  • Property accounting services

 

  • Records and financial information management (FIM) operations

 

2003

 

Human Resources

   3,152,651.00

Supply Chain

   530,517.00

F & A

   1,258,684.00

Call Center

   10,490,034.00

Billing

   14,792,109.00

IT

   8,947,513.00     

--------------------------------------------------------------------------------

Total

   39,171,508.00

 

Transitional Services Agreement \

Schedule 3 Page 2